UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6627


JAMES C. MCNEILL,

                    Plaintiff - Appellant,

             v.

BARSHA SIMS; VIGO,

                    Defendants - Appellees,

             and

CAMERON GADDY; NICOLAS BUSTILLOS; WHITNEY REVELS; CONNIE
LOCKLEAR-JONES; SHERYL HATCHER; KATY POOLE; WILLIAM
BULLARD; DEAN LOCKLEAR; PAMELA J. LOCKLEAR; RONALD
COVINGTON; MONICA BOND,

                    Defendants.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:18-cv-00786-LCB-JLW)


Submitted: August 20, 2019                                     Decided: August 23, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
James C. McNeill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       James C. McNeill seeks to appeal the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) action without prejudice as to two, but not all, defendants on the ground that

McNeill did not show good cause for failure to obtain service as to those two defendants.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order McNeill

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3